        Case 2:13-cr-00487-GAM Document 190 Filed 12/16/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           :
                                                   :
                             v.                    :             CRIMINAL ACTION
                                                   :             No. 13-487-1
CLIFTON MCLEAN                                     :             CIVIL ACTION
                                                   :             No. 19-4090


                                           ORDER


       This 16th day of December, 2020 it is hereby ORDERED that Defendant’s Motion to

Vacate/Set Aside/Correct Sentence (2255) under 28 U.S.C. 2255 (ECF 184), Motion for Default

Judgment Pursuant to Fed.R.Civ.P. 55(d) (ECF 186), and Motion to Strike (ECF 188) are

DENIED. There is no basis on which to issue a Certificate of Appealability.




                                                    /s/ Gerald Austin McHugh
                                                   United States District Judge




                                              1
